                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

IN RE:

THOMAS LYON,                                 )
SSN: xxx-xx-4529,                            )
STELLA LYON,                                 )       CASE NO.: 19-83411-CRJ-13
SSN: xxx-xx-1548,                            )       CHAPTER 13
                                             )
                                             )
         Debtors.                            )
                                             )
                                             )
THOMAS LYON,                                 )
STELLA LYON,                                 )
                                             )
         Plaintiffs,                         )
                                             )
v.                                           )       AP NO.:        19- ____________
                                             )
BBVA COMPASS,                                )
                                             )
         Defendant.                          )


                COMPLAINT TO STRIP OFF EQUITY LINE OF CREDIT OF
                     BBVA COMPASS FROM REAL PROPERTY


       COME NOW the Debtors in the above-styled Chapter 13 case, Thomas and Stella Lyon,
and bring their COMPLAINT to STRIP OFF AN EQUITY LINE OF CREDIT from their real
property located at 42 Ray Owen Private Drive, Lacey’s Spring, Alabama, held by the
Defendant, BBVA COMPASS, and as grounds therefore would show as follows:

       1.      The Debtors filed a voluntary petition under 11 U.S.C. Chapter 13 on November
15, 2019, asking for relief pursuant to the provisions of the United States Bankruptcy Code. The
Court has jurisdiction of this adversary proceeding pursuant to 28 U.S.C. Section 734.

         2.     This is a core proceeding pursuant to 28 U.S.C. Sections 157(b)(2)(B) and (I) in
that it is a Complaint to Determine the Extent and Validity of a Lien held by the Defendant,
BBVA Compass.

       3.     The Debtors own real property located at 42 Ray Owen Private Drive, Lacey’s
Spring, Alabama that has a fair market value of $71,900.00. Attached hereto as Exhibit “A” is




Case 19-80104-CRJ           Doc 1   Filed 11/18/19 Entered 11/18/19 11:03:59          Desc Main
                                    Document      Page 1 of 2
the Madison County Tax Assessor Appraisal showing the value of the real property to be
$71,900.00. BBVA Compass holds a first mortgage on the Real Property owned by the Debtors
which had a payoff on November 15, 2019 of $76,694.00. BBVA Compass additionally holds an
equity line of credit in the current amount of $15,980.00. The mortgage held by BBVA Compass
exceeds the value of the property leaving no equity in the real property to which the equity line
of BBVA Compass can attach.

        4.     The equity line of credit held by the Defendant, BBVA Compass is wholly
unsupported by any equity in the real property owned by the Plaintiffs. BBVA Compass’ lien
should be stripped from their real property in its entirety under Bankruptcy Code §522 (f)(1)(A).
Plaintiffs pray that this Court enter an order stripping said lien from the real property at 42 Ray
Owen Private Drive, Lacey’s Spring, Alabama.

       WHEREFORE, THE ABOVE PREMISES CONSIDERED, the Debtors pray that this
Court will determine the extent and validity of the lien of BBVA Compass and that this Court
would enter an ORDER stripping the equity line of credit held by the Defendant, BBVA
Compass from their real property located at 42 Ray Owen Private Drive, Lacey’s Spring,
Alabama.


                                               /s/ Melissa W. Larsen
                                              MELISSA W. LARSEN
                                              MELISSA WIMBERLEY LAW, P.C.
                                              Attorney for Plaintiff
                                              521 Madison St., Ste. 201
                                              Huntsville, Alabama 35801
                                              Phone: (256) 970-4217




Case 19-80104-CRJ         Doc 1    Filed 11/18/19 Entered 11/18/19 11:03:59            Desc Main
                                   Document      Page 2 of 2
